Citation Nr: 0009756	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  98-03 177A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
and a disability manifested by urinary incontinence.

2.  Whether new and material evidence to reopen a claim for 
service connection for arthritis, loss of visual acuity, 
obesity, and fibromas of the breast has been submitted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Neil S. Reiter, Counsel

INTRODUCTION

The veteran served on active duty from September 1956 to 
October 1957. 

In a rating in March 1985, the regional office denied service 
connection for arthritis, obesity, loss of visual acuity, and 
fibromas of the breast.  The regional office advised the 
veteran of the denial of her claim for service connection for 
these disabilities, and of her right to appeal.  The veteran 
then initiated an appeal for service connection for 
arthritis, epilepsy, and an acquired psychiatric disorder, 
but no other disabilities. 

In a decision in November 1986, the Board of Veterans' 
Appeals (Board) denied service connection for arthritis, an 
acquired psychiatric disorder, and epilepsy.  

In July 1992, the veteran sought to reopen a claim for 
service connection for several disabilities, including 
arthritis and obesity.  In ratings in October 1992 and 
May 1993, the regional office denied service connection for 
the several disabilities, including arthritis and obesity, on 
the basis the veteran had not presented new and material 
evidence to reopen the claim for such disabilities.  The 
veteran was advised of this determination, and did not 
present a timely appeal.  

In August 1996, the veteran submitted a claim for service 
connection for various disabilities, and sought to reopen the 
claim for service connection for fibromas of the breast, 
arthritis, obesity, and loss of visual acuity.  The regional 
office denied these various claims, and the veteran appealed.  


FINDINGS OF FACT

1.  The regional office has obtained all relevant evidence 
necessary for an equitable disposition of the veteran's 
claims.

2.  Diabetes mellitus, a disability manifested by urinary 
incontinence, loss of visual acuity, fibromas of the breast, 
arthritis, and obesity were not present in service, and were 
first manifested several years after discharge from service.  

3.  There is no medical evidence or medical opinion linking 
diabetes mellitus, a disability manifested by urinary 
incontinence, loss of visual acuity, fibromas of the breast, 
arthritis, or obesity to the veteran's service.

4.  In a rating in March 1985, the regional office denied 
service connection for arthritis, obesity, fibromas of the 
breast, and loss of visual acuity.

5.  The veteran did not appeal the denial of the claims for 
service connection for these disabilities in a timely manner 
aside from the claim for service connection for arthritis, 
which was denied by the Board in a decision in November 1986.  

6.  In ratings in October 1992, and May 1993, the regional 
office determined that new and material evidence had not been 
submitted to reopen the claims for service connection for 
arthritis and obesity.  The veteran did not timely appeal 
these ratings.  

7.  The evidence introduced since the Board decision in 
November 1986 and the various regional office determinations 
denying service connection for the claimed disabilities is 
considered cumulative and redundant in nature, as such 
evidence, by itself, or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the 
claims.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of well-grounded 
claims for service connection for diabetes mellitus or a 
disability manifested by urinary incontinence.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).  

2.  The evidence received since the unappealed rating 
determinations and the November 1986 Board decision denying 
service connection for loss of visual acuity, fibromas of the 
breast, arthritis, and obesity is not new and material; 
therefore, such evidence is insufficient to reopen the 
veteran's claims for service connection for these 
disabilities.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 1991); 
38 C.F.R. §§ 3.104, 3.156, 20.200-20.202, 20.1105 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends, in essence, that the various claimed 
disabilities had their onset in service.  She contends that 
she was treated for various problems in service, including 
joint pains, and that such disabilities caused and led to the 
incurrence of the claimed disabilities.  She contends that 
her current disabilities may be due to infections or 
diseases, such as rubella, that occurred in service. 

I.  Background

On an examination for enlistment in September 1956, the 
veteran reported a recent loss or gain in weight, noting that 
she had gained 4 pounds in one month.  She also reported a 
history of a knee injury in 1956 and wearing glasses for 
reading.  On physical examination, visual acuity was 20/20 
bilaterally, and weight was 134 pounds.  She was 66 inches 
tall.  Physical examination was essentially normal.

In October 1956, the appellant reported injuring her right 
ankle on the pavement, and X-rays of the right ankle were 
negative.  Light duty for 3 days was recommended.  The 
appellant was admitted to the hospital in December 1956 with 
complaints of fever, dizziness, coryza, and a sore throat, 
and examination resulted in the diagnosis of rubella.  
Urinalysis was negative.  In May 1957, she complained of pain 
over the left biceps.  An X-ray examination was essentially 
normal.  She received physical therapy.  In September 1957, 
the veteran was recommended for separation from service due 
to a personality disorder.  In September 1957, she also 
received treatment for a contusion of the left hand, with an 
X-ray of the left hand being negative.  

On examination for discharge from service in October 1957, 
the appellant had no complaints relating to the claimed 
disabilities.  On physical examination, she weighed 130 
pounds, and visual acuity was 20/20 bilaterally.  Urinalysis 
was negative.  The physical examination was essentially 
normal for the claimed disabilities.  

In November 1984, the veteran submitted a claim for service 
connection for various disabilities, including arthritis, 
obesity, fibromas of the breast, and loss of visual acuity.  

In 1984 and 1985, the veteran submitted copies of various 
medical reports from the late 1950's through the mid-1980's.  
Medical reports in the late 1960's showed a history of a 
removal of a fibroma of the right breast in 1961 and the 
removal of a mass on the right breast in 1966.  Other records 
show treatment in the mid 1960's for complaints of low back 
pain, obesity, and easy fatigability.  These medical records 
in the mid and late 1960's show that X-rays of the lumbar and 
thoracic spine were negative, and that laboratory tests, 
including a complete blood count and fasting blood sugar, 
were negative.  Medical records in the 1970's showed that the 
veteran indicated that there was a history of diabetes 
mellitus in the family, and that the veteran had been treated 
for obesity since 1972.  Private medical records and VA 
outpatient treatment reports for the 1980's show that X-rays 
of the thoracic and lumbar spine showed arthritic changes.  
The various medical records failed to indicate any 
etiological relationship between the veteran's claimed 
disabilities and service.

In a rating in March 1985, the regional office denied service 
connection for arthritis, obesity, fibromas of the breast, 
and loss of visual acuity.  In November 1986, the Board 
denied service connection for arthritis, and other 
disabilities.  

In mid-1992, the veteran sought to reopen her claims for 
service connection for arthritis and obesity.  She submitted 
a statement from a physician indicating examination in 
March 1987 for borderline diabetes mellitus and obesity.  
Other physicians in the 1992 and 1993 showed treatment for 
obesity and arthritis.  The various medical records failed to 
indicate any etiological relationship between the veteran's 
claimed disabilities and service.

In ratings in October 1992 and May 1993, the regional office 
denied service connection for obesity and arthritis, 
indicating that no new and material evidence had been 
submitted to reopen the claims for such disabilities.  

In August 1996, the veteran submitted a claim for service 
connection for various disabilities.  She submitted medical 
records for the 1990's showing treatment for various 
disabilities, including joint pain, obesity, degenerative 
joint disease, problems with incontinence, and complaints 
relating to visual disturbances.  

A VA examination was conducted, and VA outpatient treatment 
reports were also received for the 1990's.  In April 1997, an 
eye examination showed corrected visual acuity of 20/25 
bilaterally, and no diabetes retinopathy.  Refractive error 
was diagnosed.  In June 1997, an eye examination showed 
corrected visual acuity of 20/20 bilaterally.  These various 
medical records do not state or imply that there is any 
etiological relationship between the veteran's claimed 
disabilities and service.  

II.  Analysis

The threshold question that must be resolved with regard to a 
claim for service connection is whether the veteran has 
presented evidence of a well-grounded claim.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, supra.  An allegation that a disorder is 
service connected is not sufficient; the veteran must submit 
evidence in support of the claim that would justify a belief 
of a fair and impartial individual that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet the 
statutory burden of necessity, will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); incurrence or aggravation of a disease or injury 
in service (lay or medical evidence); and of a nexus between 
the inservice injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case, the service medical records failed to 
demonstrate the presence of diabetes mellitus or a disability 
manifested by urinary incontinence in service.  The various 
medical records also fail to demonstrate that such 
disabilities were present or manifested within one year of 
discharge from service.  There is no competent medical 
evidence or medical opinion linking these disabilities, first 
shown many years after service, to the veteran's service, or 
any disability treated in service.  Accordingly, the Board 
concludes that the veteran has not presented well-grounded 
claims with regard to the issues of service connection for 
diabetes mellitus or a disability manifested by urine 
incontinence.

In order to reopen a claim for service connection, it is 
incumbent upon the applicant to submit new and material 
evidence which bears directly and substantially upon the 
specific matter under consideration which is neither 
cumulative nor redundant.  Such evidence, by itself, or in 
connection with evidence previously assembled must be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  

The Board does not recognize the medical basis for accepting 
obesity, per se, as a disability within the law for the award 
of benefits.  However, such will be assumed as it was so 
considered in the adjudication below.  In any event, the 
service medical records fail to show the presence of fibromas 
of the breast or obesity.  The veteran actually weighed less 
on discharge from service than on examination for enlistment.  
The veteran indicated on her enlistment examination that she 
wore glasses occasionally and visual acuity was 20/20 
bilaterally.  The same visual acuity was noted on discharge 
from service.  In addition, while the veteran had complaints 
on 1 or 2 occasions relating to specific joints, X-rays of 
these joints were normal.  These problems with the joints 
appear to have been acute and transitory in nature and there 
is no medical evidence of record which would indicate that 
they represent the onset in service of a chronic disease 
entity.  See 38 C.F.R. § 3.303.  Arthritis was not found in 
service.  

Basically, the evidence introduced in the 1980's showed that 
the veteran developed fibromas of the breast, arthritis, and 
obesity several years after discharge from service.  The 
medical records introduced in the 1980's failed to 
demonstrate any link between such disabilities and the 
veteran's service, or any disability treated in service.  The 
record at that time also failed to reveal any loss of visual 
acuity that was incurred or aggravated in service.  The 
regional office denied service connection for fibromas of the 
breast, arthritis, obesity, and loss of visual acuity in 
rating actions in March 1985, and the Board denied service 
connection for arthritis in November 1986.  The regional 
office also denied service connection for obesity and 
arthritis in ratings in October 1992 and May 1993.  The 
veteran did not appeal these rating actions.  

The additional evidence introduced in the 1990's is 
considered cumulative and redundant in nature.  Basically, 
the medical evidence introduced in the 1990's merely shows 
continued problems with some of the claimed disabilities, 
previously diagnosed.  These medical records are cumulative 
and redundant in nature.  The veteran's statements were 
repetitious of her statements previously considered.  

The VA examinations in 1997 also showed refractive error, but 
essentially normal corrected visual acuity, essentially 
unchanged from service.  The refractive error was not linked 
to service.  In addition, refractive error is a congenital or 
developmental abnormality, and not a disease entity for which 
compensation benefits are granted.  38 C.F.R. § 3.303(c).  

The various medical records introduced in the 1990's are not 
considered material or presenting essentially any new 
evidence which, by itself, or in connection with other 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of these 
claims.  Accordingly, the Board finds that the veteran has 
not provided the necessary evidentiary requirements to reopen 
the claims for service connection for loss of visual acuity, 
fibromas of the breast, arthritis, or obesity.


ORDER

Entitlement to service connection for diabetes mellitus and 
for a disability manifested by urinary incontinence is not 
established.  New and material evidence to reopen claims for 
service connection for loss of visual acuity, fibromas of the 
breast, arthritis, and obesity has not been submitted.  The 
benefits sought on appeal are denied.  



		
	Robert D. Philipp
	Member, Board of Veterans' Appeals




 

